UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                                 4/8/2020

          -v-
                                                               No. 18-cr-373-5 (RJS)
                                                                     ORDER
 DEVONTAE NEWTON,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the government shall file a letter by Friday, April 10,

2020, setting forth its position on defendant’s motion for a temporary release from custody pending

sentencing (ECF No. 653).



SO ORDERED.

Dated:          April 8, 2020
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
